 

 

 

AO 106 (Rev. 04/10) Application for a Search Warmnt

UNITED STATES DISTRICT C()URT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

the cellular telephone assigned call number 414-732-
0585, (the “Target Ce]l Phone”), and locau'on of
Target Cell Phone, whose wireless service provider is ’
T-Mobile, a company headquartered in Parsippany,
New ]ersey

CaseNo. /g’/“*/ z§/

 

\./\./\./VVV

f

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A

over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 4l(c) is:
E evidence of a crime;
E contraband, fruits of crime, or other items illegally possessed;
E property designed for use, intended for use, or used in committing a crime;
N a person to be arrested or a person who is unlawfully restrained. `

The search is related to violations of: Title 18 U.S.C. § 1951 (a)

The application is based on these facts: See attached affidavit

E Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

%,L/ /Jp;-§*_j’

 

 

 

 

Applicant’s signature
TFO Todd Higgins` DEA
Printed Name and Title
Sworn to bef re m and signed in my presence: z §§ W
Date: lj/: 1 di //{_[ § _ l
l ‘ k ' V Judge’s signatu ' y

   
 

City and State:Milwa '_ ' _ _WED Filed 11 z _ o ,-., ' ' -¢ ._ 11 ’ .. 6

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Todd Higgins, being first duly sworn, hereby depose and state as follows:
INTRODUCTION.AND AGENT BACKGROUND ’

1. I make this affidavit in support of an application for a search Warrant under
Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(€)(1)(A) for information
about the location of the cellular telephone assigned call number 414-732-0585, (the
”Target Cell Phone”), whose service provider is T-Mobile, a wireless telephone service
provider headquartered in Parsippany, New ]ersey. The Target Cell Phone is described
herein and in Attachment A, and the location information to be seized is described herein
and in Attachment B.

2. I am a Special Agent With the Wisconsin Department of ]ustice, Division of
Crirninal lnvestigation, and have been since 2014. ln February of 2018, I Was federally
deputized as a Task Force Officer With the Drug Enforcement Administration. I am an
”investigative or law enforcement officer” of the United States Within the meaning of 18
U.S.C. § 2510(7), that.is, an officer of the United States Who is empowered by the law to
conduct investigations of and to make arrests for the offenses enumerated in 18 U.S.C. §
2516.

3. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. Throughout
this affidavit, reference Will be made to case agents. Case agents are those federal, state,

and local law enforcement officers Who have directly participated in this investigation,l

Case 2:18-mj-O|1251-WED Filed 11/01/18 Page 2 of 13 Document 1

 

 

 

and with Whom your affiant has had regular contact regarding this investigation This

affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

4. Based on the facts set forth in this affidavit, there is probable cause to
believe that Dameion D. Wyatt has Violated 18 U.S.C. § 1951(a) (sex trafficking by force, l
fraud, or coercion) and interstate travel for purposes of prostitution in Violation of Title
18, United States Code, Sections 2421(a). Dameion D. Wyatt Was indicted by a grand jury
sitting in the Eastem District of Wisconsin on April 24, 2018 with five counts of sex
trafficking of an adult by force, fraud, or coercion in Violation of Title 18, United States
Code, Section 1591(a); one count of sex trafficking of a child in Violation of Title 18, United
States Code, Section 1591(a); one count of interstate transportation of a child for purposes
of engaging in prostitution and unlawful sexual activity, in violation of Title 18, United
States Code, Section 2423(a); and three counts of interstate travel for the purposes of
engaging in prostitution, in Violation of Title 18, United States Code, Section 2421(a). The
indictment is sealed and Wyatt is the subject of an arrest Warrant issued on April 24, 2018.
There is also probable cause to believed that the location information described in
Attachment B will assist law enforcement in arresting Dameion D. Wyatt, who is a
”person to be arrested” within the meaning of Federal Rule- of Criminal Procedure

41(¢)(4).

2

Case 2:18-mj-01251-WED Filed 11/01/18 Page 3 of 13 Document 1

 

 

PROBABLE CAUSE

5. During the course of the sex trafficking investigation of Dameion D. Wyatt,
case agents interviewed multiple adult victims and a juvenile victim. For example, AV-
1 stated that in the beginning of 2012, she and her friend AV-2 met a man via a dating
social media application called ”Plenty of Fish.” At the time, AV-1 and AV-2 Were in
Madison, Wisconsin and AV-1 stated that AV-2 was selling marijuana at the time and
wanted to meet with the man (Wyatt) because she believed that Wyatt had connections
with a marijuana supplier. AV-1 stated that she and AV-2 met with Wyatt-on the west
side of Madison, WI and at the time, Wyatt was driving a black rental sedan. AV-1 stated
that after she and AV-2 entered the vehicle, Wyatt locked the doors and stated that he
Wanted to take them to Milwaukee to meet with a marijuana connection While Wyatt
y was driving from,Madison to Milwaukee, AV-1 asked Wyatt to stop and let her out
numerous times. Wyatt refused. AV-1 stated that she did not have a cellular telephone
with her because she was unemployed at the time. She stated that When they arrived in
Milwaukee, Wyatt said that he had to stop at his residence, Which Was subsequently
identified as 1727 W. Keefe, Milwaukee, WI.

6. Once at his residence, Wyatt took AV-1 and AV-2 upstairs to What appeared
to be a second living area. According to AV-1 and AV-2, the upstairs closet Was filled
with ”stripper clothing” and other Women’s clothing of all different colors and sizes. AV-
1 also remembered locks on the doors, Which allowed Wyatt to lock her inside the

residence Wyatt told AV-1 and AV-2 that his ”bitch” was in jail and that she and AV-2

3

Case 2:18-mj-01251-WED Filed 11/01/18 'Page 4 of 13 Document 1

 

 

needed to make him some money, Which Wyatt stated meant they had to ”sell their ass.”

vWyatt stated that they had to stay upstairs and that they could not go downstairs. 'I'hey

both asked to go back home, and Wyatt stated that he Was not taking them back and that

they had to make money or things Would go badly for them. AV-1 Was scared and felt `
that there Was no Way to escape.

7. The first night at the house, AV-1 and AV-2 Were forced to sleep naked in
the upstairs bedroom. She stated that they Were discussing escaping from the residence
and Wyatt overheard them, entered the room, and backhanded AV-1 across her face,
causing bruising to her eye. The next day, Wyatt told AV-1 and AV-2 to take clothes from
the closet, Which Was filled with short dresses and high heels, and pack a suitcase. Wyatt
took AV-1’s real identification card and had AV-1 choose an identification card from a
stack of approximately 50 identifications cards, Which included photos of girls that Were _ ,
of every, shape, size, and color. Wyatt instructed AV-1 to take an identification card that
looked the most like her and memorize the information on it. Later that day, Wyatt
drove AV-1 and AV-2 to Chicago and had them ”Wa]k the track” to find prostitution
dates. During the first Week, Wyatt drove them to Chicago and back to Milwaukee
multiple times. Eventually most of the ”dates” Were arranged via Backpage ads

8. AV-1 stated that Wyatt instructed her how to ask certain questions of the
”john” to confirm he Was not law enforcement Wyatt had other rules for AV-1 including:

no dates with black males; she Was not allowed to look up at people; she had to open the

door for Wyatt in public, and AV-1 was not allowed to sit. After ”dates," Wyatt Would

Case 2:18-mj-01251-WED Filed 11/01/18 Page 5 of 13 Document 1

 

”strip search” her to confirm that she did not conceal any money she earned during a
date. Wyatt would sometimes force her to stay awake for days to Work, including on one
occasion forcing AV-1. to stay awake for approximately 80 hours to engage in commercial
sex acts With strangers for Wyatt’s benefit Wyatt Would give her MDMA so that she
could stay awake to perform prostitution dates for his benefit
` 9. After one trip to Chicago, Wyatt became angry With AV-1 and pushed her
4 head into the driver’s side windoW, breaking the Window and causing injury to AV-1’s
head. Once they got back to Milwaukee, Wyatt forced AV-1 to take off her clothes and
he dragged her into the basement While bringing her to the basement Wyatt Was
punching AV-1. Wyatt put AV-1 into a back room of the basement Which did not have
any light Wyatt tied a dog chain around her wrists and tied her to a pole. He left her in
the room naked, with no food or Water, tied up using a dog chain for almost four days.
During two of the four days, Wyatt put his dog in the room With AV-1. AV-1 stated that
she screamed until she finally gave up. AV-l stated that the dog barked constantly
during the two days and AV-l stated she felt she was going to die. She stated-that she
suffered from hypoglycemia and that she could barely move when Wyatt finally brought
her back upstairs. AV-l stated that Wyatt treated his dog better than he treated his girls.
10. A few months later, AV-1 recalled that she had a date in Chicago With a
younger black male. AV-l provided all of the money to Wyatt, but Wyatt became angry
because the date Was with a black male, breaking one of his rules. Wyatt drove AV-1

back to Milwaukee, and during the car ride, he said nothing. Once at the residence, Wyatt

5

Case 2:18-mj-01251-WED Filed 11/01/18 Page 6 of 13 Document 1

 

handcuffed AV-1 to a pole in the basement She said she had never seen Wyatt so angry,
and she begged Wyatt not to leave her in the basement again. Wyatt went back upstairs, '
obtained a belt, and brutally lashed AV-1 approximately 75-100 times. AV-1 passed out

She was left in the basement for approximately one day and was forced to urinate on

. herself. When Wyatt brought her upstairs, he ha<`:ll to carry her. When looking at her

injuries from the beating, Wyatt said, ”Oh my God.” AV-1 stated that after she was
beaten and left in the basement, Wyatt bathed her, put lotion on her body, and then raped
her, That same day, Wyatt posted an ad on Backpage.com and forced AV-1 to do dates
in Lacrosse, WI.

11. n AV-1 stated that she did not do many dates in Milwaukee, WI but that
Wyatt took her to La Crosse, WI, Minneapolis/St. Paul, MN; Chicago, IL; I<issimmee, FL,
and various towns and cities in lndiana, including Kokomo, IN, lndianapolis, IN, to
perform dates. AV-1 estimated that when she was ”walking the track” in Chicago, she
would do anywhere from 2-10 dates per night, and that she was typically in Chicago 2-3
times each week when they were not on the road.

12. On February 1, 2017, in connection with a drug trafficking and sex
trafficking investigation, case agents obtained a state court warrant approving the
installation and use of a Trap and Trace device, a Pen Register device and location
monitoring for the cellular telephone number 414-732-0585 (Target Cell Phone), which
was being used by Dameion Wyatt at lthe time. At that time, the Target Cell Phone’s

service provider was Sprint Spectrum and subpoenaed subscriber information revealed

6

Case 2:18-mj-01251-WED Filed 11/01/18 Page 7 of 13 Document 1

that the Target Cell Phone was subscribed to `Damion Albright with an address of PC
BOX 15955 in Lenexa, KS. ln March of 2017, case agents obtained an extension of the state
court warrant authorizing the Pen Register, Trap and rI'_race, and location information for
the Target Cell Phone, During February and March of '2017, while case agents were
obtaining the location information for the Target Cell Phone, case agents conducting
surveillance of Wyatt confirmed that Wyatt was using the Target Cell Phone,

13. ln April of 2018, case agents subpoenaed subscriber information and call
detail records for the Target Cell Phone, As of April of 2018, the service provider for the
Target Cell Phone was T-Mobile USA and subpoenaed subscriber information revealed
that the Target Cell Phone was subscribed to Damien Wyatt with a listed address of 3131
S. 100th Street, Milwaukee, WI. Case agents analyzed the call detail records from February
and March of 2017 and the call detail records from March 20, 2018 through April 19, 2018,
and based upon the calling patterns and top callers, case agents believe that Dameion D.
Wyatt continues to use the Target Cell Phone. Review of call detail records from early
2017 and the call detail records from March and April of 2018 reveal similar calling
patterns, including numerous overlapping top callers. For example, during both time
periods, phone number 414-916-1522 was one of the Target Cell Phone’s most frequently
called numbers and 414-391-0988, which according to law enforcement and public

databases is used by jacqueline Wyatt, Wyatt’s mother, was another one of the most

7

Case 2:18-mj-01251-WED Filed 11/01/18 Page 8 of 13 Document 1

 

 

 

frequently called numbers. Based upon the common call analysis, case agents believe
that Dameion D. Wyatt is still utilizing the Target Cell Phone.

14. ln my training and experience, I have learned that T-Mobile is a company
that provides cellular telephone access to the general public. I also know that providers
of cellular telephone service have technical capabilities that allow them to collect and
generate at least two kinds of information about the locations of the cellular telephones
to which they provide `service: (1) E-911 Phase ]] data, also known as GPS data or latitude-
longitude data, and (2) cell-site data,' also known as ”tower/ face information” or cell
tower / sector records. E-911 Phase ]] data provides relatively precise location
information about the cellular telephone itself, either Via GPS tracking technology built
into the phone or by triangulating on the device's signal using data from several of the
provider’s cell towers. Cell-site data identifies the "cell towers” (i.e., antenna towers
covering specific geographic areas) that received a radio signal from the cellular
telephone and, in'some cases, the ”sector" (i.e., faces of the towers) to which the telephone
connected. These towers are often a half-mile or more apart, even in urban areas, and
can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a Wireless
device does not necessarily serve every call made to or from that devicei Accordingly,
cell-site data is typically less precise that E-911 Phase ]] data,

15. Based on my training and experience, I know that T-Mobile can collect E-
911 Phase II data about the location of the Target Cell Phone, including by initiating a

signal to determine the location of the Target Cell Phone on T-Mobile's network or With

8

Case 2:18-mj-01251-WED Filed 11/01/18 Page 9 of 13 Document 1

 

such other reference points as may be reasonably available. Based on my training and

experience, I know that T-Mobile can collect cell-site data about the Target Cell Phone.
AUTHORIZATION REQUEST

16. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(€).

17. I further request, pursuant to 18 U.S.C. § 3103a'(b) and Federal Rule of
Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to
delay notice until 30 days after the collection authorized by the warrant has been
completed. lhere is reasonable cause to believe that providing immediate notification of
the warrant'may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
immediate notice to the subscriber or user of the Target Cell Phone would seriously
jeopardize the ongoing investigation, as such a disclosure Would give that person an
opportunity to destroy evidence, change patterns of behavior, notify confederates, and
flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,
which is incorporated into the warrant, the proposed search warrant does not authorize
the Seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent
that the warrant authorizes the seizure of any wire or electronic communication (as
defined in18 U.S.C. § 2510) or any stored wire or electronic informationi there is

reasonable necessity for the seizure for the reasons set forth aboVe. See 18 U.S.C. §

3103a(b)(2).

Case 2:18-mj-01251-WED Fi|'ed 11/01/18 Page 10 of 13 Document 1

 

 

18, I further request that the Court direct T-Mobile to disclose to the

government any information described in Attachment B that is within the-possession
custody, or control of T-Mobile for a time period of 45 days from the date the warrant is
signed. I also request that the Court direct T-Mobile to furnish the government all
information, facilities, and technical assistance necessary to accomplish the collection of
the information described in Attachment B unobtrusively and with a minimum of
interference with T-Mobile’s services, including by initiating a signal to determine the
j location of the Target Cell Phone on T-Mobile’s network or With such other reference
points as may be reasonably available, and at such intervals and times directed by the
government The government shall reasonably compensate T-Mobile for reasonable
expenses incurred in furnishing such facilities or assistance

19.v I further request that the Court authorize execution of the Warrant at any
time of day or night, owing to the potential need to locate the Target Cell Phone outside

of daytime hours.

10

Case 2:18-mj-01251-WED Filed 11/01/18 Page 11 of 13 Document 1

 

 

 

ATTACHMENT A
Property to Be Searched

1. The cellular telephone assigned call number 414-732-0585, (the ”Target Cell
Phone”), whose wireless service provider is T-Mobile, a company headquartered

in Parsippany, New ]ersey.

2. lnformation about the location of the Target Cell Phone that is within the

possession, custody, or control of T-Mobile.

Case 2:18-mj_-01251-WED Filed 11/01/18 Page 12 of 13 Document 1

 

 

 

ATTACHMENT B
Particular Things to be Seized

All information about the location of the Target Cell Phone described in
Attachment A for a period of forty-five days from the date the warrant is signed, during
all times of day and night ”lnformation about the location of the Target Cell Phone”
includes all available E-911 Phase II data, GPS data, latitude-longitude data, and other
precise location information, as well as all data about Which ”cell towers” (i.e., antenna
towers covering specific geographic areas) and ”sectors” (i.e., faces of the towers)
received a radio signal from the cellular telephone described in Attachment A.

To the extent that the information described in the previous paragraph
(hereinafter, ”Location lnformation") is within the possession,' custody, or control of T-
Mobile, T-Mobile is required to disclose the Location lnformation to the government ln
addition, T-Mobile must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Location lnformation
unobtrusively and with a minimum of interference with T-Mobile’s services, including
by initiating a signal to determine the location of the Target Cell Phone on T-Mobile’s
network or with such other reference points as may be reasonably available, and at such
intervals and times directed by the government The government shall compensate T-
Mobile forreasonable expenses incurred in furnishing such facilities or assistance

This warrant does not authorize the seizure of any tangible property. ln approving

this warrant, the Court finds reasonable necessity for the seizure of the Location

lnformation. See 18 U.S.C. § 3103a(b)(2).

2

Case 2:18-mj-01251-WED Filed 11/01/18 Page 13 of 13 Document 1

